*108OPINION OF THE COURT
Per Curiam.
Timothy Kozak has submitted an affidavit dated February 22, 2011, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Kozak was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 12, 2000.
Mr. Kozak avers that his resignation is submitted freely and voluntarily, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of its submission.
Mr. Kozak is aware that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) concerning allegations by the executor of the Estate of Helen Shurigan that he engaged in acts of professional misconduct including, but not limited to, escrow account violations. He acknowledges his inability to successfully defend himself on the merits against any disciplinary charges predicated upon the foregoing investigation.
Mr. Kozak’s resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and he is aware that any order issued pursuant to this statute could be entered as a civil judgment against him. Mr. Kozak specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the proffered resignation comports with the requirements of 22 NYCRR 691.9, it is accepted and, effective immediately, Timothy Kozak is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Skelos and Lott, JJ., concur.
Ordered that the resignation of Timothy Kozak is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Timothy Kozak is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that any future communications be addressed to Timothy Kozak via the office of his counsel, Chris G. McDonough, Esq., 1400 Old Country Road, Suite 102, Westbury, N.Y., 11590; and it is further
*109Ordered that Timothy Kozak shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Timothy Kozak is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Timothy Kozak has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).